DETAILED ACTION
Applicant is advised that the Notice of Allowance mailed June 16, 2022 is vacated. 
Prosecution on the merits of this application is reopened on claims 10-19, 21-22 considered unpatentable for the reasons indicated below.
 Claims 10-19, 21-22 are pending in the instant application.

2.			 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 
1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 10-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haihara et al. (US 2012/0190852) in view of Williams et al. (Advances in Therapy, 2002, 19(6), p275-281).
Determination of the scope and content of the prior art (MPEP §2141.01)
Haihara et al. teaches a medical composition for the treatment or prophylaxis of glaucoma which comprises a pyridylaminoacetic acid compound. (abstract) Haihara et al. teaches for therapeutic agents for glaucoma or ocular hypertension, in the pathway of the aqueous humor, there are a trabecular meshwork pathway and an uveoscleral pathway and a FP agonist which is a PG series drug has been reported to promote drainage of the aqueous humor through the uveoscleral pathway. The FP agonist presently used in clinical therapy is PGF2a derivatives (Latanoprost and Isopropyl unoprostone). (page 1, paragraph 3-4).
Haihara et al. teaches in the researches in recent years, it has been known that there exist subtypes in the PGE receptor each having different roles. It has been clarified that the EP2 agonist has ocular hypotensive effects (see Non-Patent Literature 3), and at least a part of the ocular hypotensive effects of PGE is considered to be through EP2. The EP2 agonist has functions not only to promote drainage of the aqueous humor through the uveoscleral pathway, but also to promote drainage of the aqueous humor through the trabecular meshwork pathway. (page 1, paragraph 5).
Haihara et al. teaches the embodiment of example 31, Isopropyl(6-4-(pyrazol-1-yl)benzyl (pyridin-3-ylsulfonyl)aminomethylpyridin-2-ylamino)acetate (Exemplified Compound No. 1473) (Example 31 at page 66, paragraphs 895-898), corresponding to the compound named omidenepag isopropyl. Haihara et al. teaches in the case of ophthalmic solutions, it may be eye-dropped with a concentration of preferably 0.000001 to 1% (w/v), more preferably 0.00001 to 0.1% (w/v) with one to several drops per each time once to several times. (page 53, paragraph 689).
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
Haihara et al. does not expressly disclose the method comprising treating a patient with inadequate efficacies of other glaucoma or ocular hypertension therapeutic agents such that, when subjected to treatment with the other glaucoma or ocular hypertension therapeutic agents, a) a width of decrease between pre-treatment intraocular pressure and post-treatment intraocular pressure is 4.5 mmHg or less, or b) a rate of decrease between pre-treatment intraocular pressure and post- treatment intraocular pressure is 18% or less. (claim 10, 18, 19, 21, and 22). 
Williams et al. teaches bimatoprost is effective in patients with open-angle glaucoma or ocular hypertension not responsive to latanoprost. Patients with an IOP reduction no more than 3 mm Hg at both visits were considered nonresponders to latanoprost and were switched to bimatoprost for 8 weeks. In the treated eyes, the mean reduction in IOP from baseline after 4 weeks of each medication was 2.3 mm Hg with latanoprost and 6.1 mm Hg with bimatoprost. (page 275, abstract) 
Williams et al. teaches bimatoprost (Lumigan(R)) lowers intraocular pressure (IOP) by a dual mechanism: by increasing both pressure-dependent (presumed trabecular meshwork) and pressure-independent (presumed uveoscleral) outflow. In recent clinical trials, once-daily bimatoprost substantially reduced IOP. (page 275, paragraph 1) Williams et al. teaches clinical trials have shown latanoprost to be less effective than bimatoprost in reducing mean IOP and have suggested that many patients may not respond to latanoprost. In a recent comparison with bimatoprost, 38% to 50% of latanoprost-treated patients were nonresponders (response defined as an IOP reduction of ?20%). (page 276, paragraph 1) Williams et al. teaches in clinical practice, inability to achieve a clinically relevant IOP reduction with an ocular hypotensive from one class usually signals the advisability of a switch to an agent from a different class. (page 276, paragraph 2) Williams et al. teaches the study design of treating patients with latanoprost, evaluating patient response, and after determining patient is not responsive switching to treatment with a different agent. (page 277, figure 1). 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Haihara et al. in view of Williams et al. to select the patient treated to be a patient with open-angle glaucoma or ocular hypertension not responsive to latanoprost. One of ordinary skill in the art would have been motivated to combine Haihara et al. in view of Williams et al. with a reasonable expectation of success because Haihara et al. teaches the compound omidenepag is an EP2 agonist with functions not only to promote drainage of the aqueous humor through the uveoscleral pathway, but also to promote drainage of the aqueous humor through the trabecular meshwork pathway, in contrast to PGF2a derivatives such as Latanoprost, and Williams et al. teaches treatment of patients not responsive to latanoprost with bimatoprost which lowers intraocular pressure (IOP) by a dual mechanism: by increasing both pressure-dependent (presumed trabecular meshwork) and pressure-independent (presumed uveoscleral) outflow, and teaches in clinical practice, inability to achieve a clinically relevant IOP reduction with an ocular hypotensive from one class usually signals the advisability of a switch to an agent from a different class. 
Therefore it would have been obvious to select the patient treated to be a patients with open-angle glaucoma or ocular hypertension not responsive to latanoprost from within the genus of patients treated in the method of Haihara et al. in order to provide the same advantage of effectively treating nonresponders to latanoprost with an  ocular hypotensive from a different class which lowers intraocular pressure (IOP) by the dual mechanism of the trabecular meshwork and uveoscleral outflow, based on the guidance taught by Williams et al. that in clinical practice, inability to achieve a clinically relevant IOP reduction with an ocular hypotensive from one class usually signals the advisability of a switch to an agent from a different class. 
Regarding the concentration of the omidenepag, Haihara et al. teaches a prefered dosage in the range 0.00001 to 0.1% (w/v). MPEP 2144.05 at II. provides 'Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)' In this case, the teachings of Haihara et al. in view of Williams et al. suggest it would have been routine experimentation for the person of ordinary skill in the art of clinical practice to determine the optimum concentration within the disclosed range.

It is noted that Applicant alleged that omidenepag was surprisingly effective on patients who were resistant to treatment using latanoprost.  However, Williams et al. teaches that latanoprost is known to routinely lose efficacy. Williams et al. provide the motivation that another agent has to be used.  
Moreover, the working example in the specification is not considered the evidence of unexpected results, since the methodology and results are about same as that used by Williams et al. in evaluating a different IOP-lowering agent in patients nonresponsive to latanoprost.
Therefore, based on the prior art newly cited here, there is no evidence that the results are unexpected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/NILOOFAR RAHMANI/ 
Primary Examiner, Art Unit 1625  

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623